Title: To George Washington from William Livingston, 19 June 1780
From: Livingston, William
To: Washington, George



Dear Sir
Trenton [N.J.] 19 June 1780

I am honoured with your Excellency’s Letter of yesterday; & have the pleasure to undeceive you in the Information you had received concerning the draft from our Militia to serve for the Campaign. By the two Acts which I do myself the honour to inclose your Excellency, you will perceive that the Act for raising the 624 men upon the plan you mention has no connection with the Act for compleating the three Regiments of this State, tho’ I could wish that the last had been by way of draft according to your Recommendation, & that we had paid our honest debts before we thought of providing for ourselves. I have the Honour to be with the greatest Esteem & Affection Dear Sir Your Excellency’s most obedient & very humbl. Servant

Wil: Livingstn

 